DETAILED ACTION
	This Office Action is based on application 17/249,806 filed 15 March 2021.   Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8-12, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUBAL et al (US Patent 9,081,620) in further view of DALMATOV (US Patent 10,496,322).

With respect to Claims 1, 10, and 16, CHAUBAL discloses a system/method/medium comprising: 
a processor (Fig 7, Processor 452); and 
a machine-readable medium (Fig 7, Memory 454 comprises Job Submitter Mechanism 456) storing instructions that, when executed by the processor, cause the processor to: 
provide an information query to a plurality of cluster management systems (Fig 5B, Job Submitter 400 may provide an information query to each Master Node 402A-402C {a Master Node analogous to a ‘cluster management system’}; Col 6:23-35), wherein each cluster management system manages a respective cluster (Fig 3, Master Node 402 manages a Grid {analogous to a ‘cluster’} comprising a plurality of compute nodes 404; Col 5:5-10); 
receive mapping information of nodes in the respective cluster from corresponding cluster management system (Fig 5B, Grid Information {analogous to ‘mapping information’} may be sent from the Master Node 402 to Job Submitter 400; Col 6:23-35 – master nodes may respond to information queries with grid information from their corresponding grids; Fig 6, Step 420 – job submitter node obtains information about a plurality of grids), and 
identify, based on the mapping information of nodes in the respective cluster, a backup cluster for performing a particular job (Col 6:36-40 – the job submitter may select a grid to perform a job based on the obtained information; Fig 6, Step 422 – job submitter node selects one of the plurality of grids to perform the job).  
CHAUBAL may not explicitly disclose wherein the information query comprises providing hash values of data on the system; wherein the mapping information of a given node indicates an extent of a match between the has values of data on the system and hash values of data on the given node; wherein performing a particular job comprises backing up data on the system.
However, DALMATOV discloses wherein the information query comprises providing hash values of data on the system (Fig 2, Step 210 – Host Computer generates digests 112 for a set of its data blocks; Col 4:51-57 – a digest may be a bit string output from a cryptographic has function applied to a block of data; Fig 2, Step 212 – Backup system receives set of host digests); wherein the mapping information of a given node indicates an extent of a match between the has values of data on the system and hash values of data on the given node (Fig 2, Step 216 – Backup system compares digests with each host digest to compute a respective commonality score {analogous to ‘an extent of a match’} for each of the backup servers, each commonality score based on a number of matches between the set of host digests and the respective set of server digests; Col 5: 60-65); wherein performing a particular job comprises backing up data on the system (Fig 2, Step 218 – Backup system selects the backup server having the largest commonality score, Col 5:66 through Col 6:2).
CHAUBAL and DALMATOV are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUBAL and DALMATOV before him or her, to modify the job submitter mechanism of CHAUBAL to include selecting a storage grid based on a data commonality score as taught by DALMATOV.  A motivation for doing so would have been to assign data to storage based on the content of the data allowing for opportunities to achieve higher storage efficiency due to data commonality (Col 1:38-47).  Therefore, it would have been obvious to combine CHAUBAL and DALMATOV to obtain the invention as specified in the instant claims.

With respect to Claim 2, the combination of CHAUBAL and DALMATOV disclose the system of claim 1.
DALMATOV further discloses wherein the machine readable medium stores instructions that, when executed, cause the processor to generate, based on the mapping information of nodes in the respective cluster, a ranking of nodes across all clusters (Col 5:60 through Col 6:16 – the backup system compares server digests with host digests to compute a respective commonality score – the backup systems with the largest commonality score and the next highest commonality score may be determined {analogous to ‘a ranking’}).  

With respect to Claim 3, the combination of CHAUBAL and DALMATOV disclose the system of claim 2.
DALMATOV further discloses wherein the machine readable medium stores instructions that, when executed, cause the processor to identify, based on the ranking of nodes across all clusters, a primary destination node for backing up data on the system (Col 5:60 through Col 6:16 – the backup system compares server digests with host digests to compute a respective commonality score – the backup systems with the largest commonality score and the next highest commonality score may be determined {analogous to ‘a ranking’})  

With respect to Claim 4, the combination of CHAUBAL and DALMATOV disclose the system of claim 3.
DALMATOV further discloses wherein the machine readable medium stores instructions that, when executed, cause the processor to initiate a backup of data on the system to the primary destination node (Fig 2, Step 220 – backup system directs host data to be backup up on the selected backup server).  

With respect to Claim 5, the combination of CHAUBAL and DALMATOV disclose the system of claim 2.
DALMATOV further discloses wherein the machine readable medium stores instructions that, when executed, cause the processor to identify, based on the ranking of nodes across all clusters, a secondary destination node for backing up data on the system (Col 6:6-16 – a backup server having the next highest commonality score may be selected if the backup server having the highest commonality score is unable to handle the incoming data).  

With respect to Claim 6, the combination of CHAUBAL and DALMATOV disclose the system of claim 5. 
DALMATOV further discloses wherein the machine readable medium stores instructions that, when executed, cause the processor to initiate a backup of data on the system to the secondary destination node (Fig 2, Step 220 – backup system directs host data to be backup up on the selected backup server). 

With respect to Claim 8, the combination of CHAUBAL and DALMATOV disclose the system of claim 1.
DALMATOV further discloses wherein the machine readable medium stores instructions that, when executed, cause the processor to initiate a backup of data on the system to the backup cluster (Fig 2, Step 220 – backup system directs host data to be backup up on the selected backup server).  

With respect to Claim 9, the combination of CHAUBAL and DALMATOV disclose the system of claim 1.
DALMATOV further discloses wherein the machine readable medium stores instructions that, when executed, cause the processor to initiate a backup of the system to a node in the backup cluster (Fig 2, Step 220 – backup system directs host data to be backup up on the selected backup server).  

With respect to Claim 11, the combination of CHAUBAL and DALMATOV disclose the method of claim 10.
CHAUBAL further discloses sending the mapping information of nodes in the respective cluster to cluster management system that manages the backup cluster, wherein, in response, the cluster management system orchestrates performing a particular job (Fig 19, Step 720 – for each of a plurality of grids, a master node {analogous to ‘cluster management system’} obtains status information from one or more compute nodes of the grid).
DALMATOV further discloses wherein performing a particular job comprises backing up of data on the system to a primary destination node in the backup cluster (Fig 2, Step 218 – Backup system selects the backup server having the largest commonality score, Col 5:66 through Col 6:2; Fig 2, Step 220 – backup system directs host data to be backup up on the selected backup server).

With respect to Claim 12, the combination of CHAUBAL and DALMATOV disclose the method of claim 11.
CHAUBAL further discloses wherein orchestration includes: obtaining data corresponding to the first set of hash values from a node closer to the primary destination node, relative to the primary source node (Col 2:1-9 – a job submitter {analogous to ‘the primary source node’} may dispatch a job to a master node {analogous to ‘a node closer to the primary destination node’} whereby the master node dispatches the job to a compute node {analogous to ‘the primary destination node’}).  
DALMATOV further discloses wherein orchestration includes: identifying hash values of data on the primary source node that are absent on the primary destination node as a first set of hash values (Fig 2, Step 216 – Backup system compares digests with each host digest to compute a respective commonality score for each of the backup servers, each commonality score based on a number of matches {and thus, the number of mismatches or ‘hash values absent’ may be determined} between the set of host digests and the respective set of server digests).

With respect to Claim 14, the combination of CHAUBAL and DALMATOV disclose the method of claim 11.
DALMATOV further discloses wherein the primary destination node provides a highest match count between the hash values of data on the system and hash values of data on the destination node (Fig 2, Step 218 – Backup system selects the backup server having the largest commonality score {analogous to ‘highest match count’}, Col 5:66 through Col 6:2).  

With respect to Claim 18, the combination of CHAUBAL and DALMATOV disclose the storage medium of claim 16. 
DALMATOV further discloses wherein the instructions to identify include instructions to generate, based on the mapping information of nodes in the respective cluster, a ranking of nodes within the respective cluster (Col 5:60 through Col 6:16 – the backup system compares server digests with host digests to compute a respective commonality score – the backup systems with the largest commonality score and the next highest commonality score may be determined {analogous to ‘a ranking’}).  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUBAL in further view of DALMATOV and KALACH et al (US PGPub 2012/0233417).

With respect to Claim 7, the combination of CHAUBAL and DALMATOV disclose the system of claim 1.
DALMATOV further discloses a match count between the hash values of data on the system and the hash values of data on the given node (Fig 2, Step 216 – Backup system compares digests with each host digest to compute a respective commonality score for each of the backup servers, each commonality score based on a number of matches between the set of host digests and the respective set of server digests; Col 5: 60-65).
CHAUBAL and DALMATOV may not explicitly disclose wherein the mapping information of the given node includes a node ID of the given node; and a list of matched hash values between the system and the given node.  
However, KALACH discloses wherein the mapping information of the given node includes a node ID of the given node (¶[0070] – chunk metadata may comprise a locality indicator); and a list of matched hash values between the system and the given node (¶[0138] – when determining whether or not data is already stored in backup storage, a list may be maintained to determine whether or not a data chunk is determined to be stored in backup storage).
CHAUBAL, DALMATOV, and KALACH are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUBAL, DALMATOV, and KALACH before him or her, to modify the digest comparison of the combination of CHAUBAL and DALMATOV to include tracking lists as taught by KALACH.  A motivation for doing so would have been to limit the backup of items to those items not already stored in backup storage (¶[0009]).  Therefore, it would have been obvious to combine CHAUBAL, DALMATOV, and KALACH to obtain the invention as specified in the instant claims.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUBAL in further view of DALMATOV, KALACH, and KRINKE (US Patent 8,244,998).

With respect to Claim 13, the combination of CHAUBAL and DALMATOV disclose the method of claim 12.
CHAUBAL and DALMATOV may not explicitly disclose identifying hash values of data on the primary source node that are absent both on the primary destination node and the node closer to the primary destination node as a second set of hash values; dividing the second set of hash values into two halves; obtaining data corresponding to a half of the divided hash values from the primary source node; and obtaining data corresponding to other remaining half of the divided hash values from a replica node of the primary source node.  
However, KALACH discloses identifying hash values of data on the primary source node that are absent both on the primary destination node and the node closer to the primary destination node as a second set of hash values   (¶[0138] – when determining whether or not data is already stored in backup storage, a list may be maintained to determine whether or not a data chunk is determined to be stored in backup storage).

CHAUBAL, DALMATOV, and KALACH are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUBAL, DALMATOV, and KALACH before him or her, to modify the digest comparison of the combination of CHAUBAL and DALMATOV to include tracking lists as taught by KALACH.  A motivation for doing so would have been to limit the backup of items to those items not already stored in backup storage (¶[0009]).  Therefore, it would have been obvious to combine CHAUBAL, DALMATOV, and KALACH to obtain the invention as specified in the instant claims.
	CHAUBAL, DALMATOV, and KALACH may not explicitly disclose dividing the second set of hash values into two halves; obtaining data corresponding to a half of the divided hash values from the primary source node; and obtaining data corresponding to other remaining half of the divided hash values from a replica node of the primary source node.
However, KRINKE discloses dividing the second set of hash values into two halves; obtaining data corresponding to a half of the divided hash values from the primary source node; and obtaining data corresponding to other remaining half of the divided hash values from a replica node of the primary source node (Col 9:16-28 – a storage node executing a backup task may be monitored to determine whether the storage node is executing a target number of backup tasks – if so, the task may be redistributed across other nodes).
CHAUBAL, DALMATOV, KALACH, and KRINKE are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUBAL, DALMATOV, KALACH, and KRINKE before him or her, to modify the job submitter of the combination of CHAUBAL, DALMATOV, and KALACH to include load balancing as taught by KRINKE.  A motivation for doing so would have been to optimize the backup efficiency of the computer systems (Col1:39-45).  Therefore, it would have been obvious to combine CHAUBAL, DALMATOV, KALACH, and KRINKE to obtain the invention as specified in the instant claims.

Claim(s) 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUBAL in further view of DALMATOV and MULLER et al (US Patent 9,251,186).

With respect to Claim 15, the combination of CHAUBAL and DALMATOV disclose the method of claim 11.
CHAUBAL and DALMATOV may not explicitly disclose wherein the hash values of data include hash values of data of a virtual machine (VM) on the primary source node.  
However, MULLER discloses wherein the hash values of data include hash values of data of a virtual machine (VM) on the primary source node (Col 21:15-25 – creating and restoring secondary copies of primary data may be tasked from different applications what may include virtual machines).  
CHAUBAL, DALMATOV, and MULLER are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUBAL, DALMATOV, and MULLER before him or her, to modify the types of data supported by the backup service of the combination of CHAUBAL and DALMATOV to include virtual machine data as taught by MULLER.  A motivation for doing so would have been to enable information management systems to protect different types of data (Col 21:26-30).  Therefore, it would have been obvious to combine CHAUBAL, DALMATOV, and MULLER to obtain the invention as specified in the instant claims.

With respect to Claim 17, the combination of CHAUBAL and DALMATOV disclose the storage medium of claim 16.
CHAUBAL and DALMATOV may not explicitly disclose instructions to identify the backup cluster for restoring data to the primary source node.  
However, MULLER discloses instructions to identify the backup cluster for restoring data to the primary source node (Col 42:19-27 – data may be indexed to identify the appropriate secondary storage device for a restore operation; Col 41:37-53).
CHAUBAL, DALMATOV, and MULLER are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUBAL, DALMATOV, and MULLER before him or her, to modify the job submitter mechanism of the combination of CHAUBAL and DALMATOV to include support for data indexing as taught by MULLER.  A motivation for doing so would have been to identify the location of data to be restored for ease of locating the archived data.  Therefore, it would have been obvious to combine CHAUBAL, DALMATOV, and MULLER to obtain the invention as specified in the instant claims.

With respect to Claim 19, the combination of CHAUBAL and DALMATOV disclose the storage medium of claim 16.
DALMATOV further discloses instructions to recommend the backup cluster for backing up data on the primary source node data (Fig 2, Step 216 – Backup system compares digests with each host digest to compute a respective commonality score {analogous to ‘an extent of a match’} for each of the backup servers, each commonality score based on a number of matches between the set of host digests and the respective set of server digests; Col 5: 60-65; Fig 2, Step 218 – Backup system selects the backup server having the largest commonality score {analogous to ‘a recommendation’}, Col 5:66 through Col 6:2).
CHAUBAL and DALMATOV may not explicitly disclose providing the recommendation to a user.
However, MULLER discloses the recommendation to a user (Col 20:18-27 – information management systems may be configured to include a user interface to control and retrieve information on management operations).
CHAUBAL, DALMATOV, and MULLER are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUBAL, DALMATOV, and MULLER before him or her, to modify the job submitter mechanism of the combination of CHAUBAL and DALMATOV to include a user interface as taught by MULLER.  A motivation for doing so would have been to provide a system administrator with the ability to customize and/or override the default operations of a system.  Therefore, it would have been obvious to combine CHAUBAL, DALMATOV, and MULLER to obtain the invention as specified in the instant claims.

With respect to Claim 20, the combination of CHAUBAL and DALMATOV disclose the storage medium of claim 16.
DALMATOV further discloses instructions to initiate back up of data on the primary source node data to a node of the backup cluster (Fig 2, Step 220 – backup system directs host data to be backup up on the selected backup server).
CHAUBAL and DALMATOV may not explicitly disclose instructions to initiate back up of data on the primary source node data to a node of the backup cluster in response to a user input (Col 20:18-27 – information management systems may be configured to include a user interface to control and retrieve information on management operations).
CHAUBAL, DALMATOV, and MULLER are analogous art because they are from the same field of endeavor of data storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUBAL, DALMATOV, and MULLER before him or her, to modify the job submitter mechanism of the combination of CHAUBAL and DALMATOV to include a user interface as taught by MULLER.  A motivation for doing so would have been to provide a system administrator with the ability to customize and/or override the default operations of a system.  Therefore, it would have been obvious to combine CHAUBAL, DALMATOV, and MULLER to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure further teach techniques for selecting a preferred backup destination from a group of destinations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T LOONAN/Examiner, Art Unit 2137